Citation Nr: 0815907	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied entitlement to the benefit 
currently sought on appeal.

The veteran testified before RO personnel in a hearing in 
November 2005.  He presented further testimony before the 
undersigned Veterans Law Judge in a Travel Board hearing in 
Milwaukee in April 2007.  Both hearing transcripts have been 
associated with the claims file.  In September 2007, the 
Board remanded the claim for further development.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his tour in Vietnam from August 1970 to September 
1971.

2.  The credible evidence does not support that the veteran's 
claimed in-service stressors occurred.

3.  Anxiety disorder, not otherwise specified, was first 
manifested many years after the veteran's service and the 
credible evidence does not support a finding that it is 
medically related to his service. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).
2.  Anxiety disorder, not otherwise specified, was not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, prior to the denial of 
the claim, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection, including the information necessary 
for establishing VA benefits for post-traumatic stress 
disorder.  The notice included information and evidence that 
VA would seek to provide and information and evidence that 
the veteran was expected to provide.  He was instructed to 
submit any evidence in his possession that pertained to his 
claim. 

In March 2006, the veteran was notified of the process by 
which initial disability ratings are determined, as well as 
how effective dates are established.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in June 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  In short, no prejudice flowed to the veteran as a 
result of the late notice.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records and personnel records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated and a medical opinion has been 
sought in conjunction with his claim.  The duty to assist has 
been fulfilled. 

Service Connection

The veteran seeks service connection for a psychiatric 
disorder, variously diagnosed as post-traumatic stress 
disorder (PTSD) and anxiety disorder, not otherwise 
specified, which he contends is the result of his service in 
Vietnam.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  As will 
be described below, there are additional, special 
considerations relative to service connection for PTSD.  
Accordingly, each diagnosis will be discussed separately.

PTSD

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for the disorder requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Regarding the current diagnosis, the veteran's October 2007 
VA examination concluded that he did not meet the diagnostic 
criteria for PTSD.  The outpatient clinical records, however, 
do show that he receives regular treatment for PTSD through 
the mental health clinic.  See, e.g., VA progress note dated 
in September 2005.  Therefore, a diagnosis is conceded, and 
the question becomes a matter of evidentiary support for the 
veteran's claimed stressors. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396. 

The veteran served in the Republic of Vietnam from August 
1970 to September 1971.  In this case, the veteran does not 
contend, nor do the personnel records confirm, that he 
engaged in combat with the enemy.  His military occupational 
specialty was light vehicle driver and wheel vehicle 
mechanic.  His DD Form 214 shows no combat-related awards or 
citations.  Therefore, independent evidence must corroborate 
that the veteran's claimed stressors took place and were 
sufficient to cause PTSD symptomatology.

By way of stressors, the veteran testified in both his June 
2004 RO hearing and his November 2005 Board hearing, that he 
saw children run over by cars and trucks while working in the 
motor pool.  Unfortunately, there is no way to confirm 
civilian casualties during wartime.  The veteran did not seek 
mental health treatment in conjunction with these claimed 
events.  This stressor is unverifiable and cannot serve to 
support a diagnosis of PTSD for VA benefits purposes.

The veteran also reported that he saw a Vietnamese soldier 
shoot a friend of his.  He has been unable to remember the 
name of the friend or an approximate date range for the 
event.  Without this information, it is impossible for VA to 
research the incident through U. S. Army and Joint Services 
Records Research Center, which requires at a maximum a three 
month date range or the name of the deceased.  Personnel 
records confirm that the veteran was stationed in Vietnam 
from August 1970 to September 1971, so there is no way to 
deduce a three month period to search.  Again, he did not 
seek medical attention to cope with this event.  As such, 
this stressor is unverifiable and cannot form the basis of a 
PTSD diagnosis for VA benefits purposes.

In a March 2006 letter, the veteran indicated that his friend 
did not have to have been killed for him to have a stressor.  
He went further to say that just being in Vietnam was enough 
to be stressed.  While the Board has no doubt that being in a 
war zone is a stressful experience, this does not fall within 
the meaning of a "stressor" for purposes of granting VA 
benefits for PTSD.  There must be an event which triggers the 
post-traumatic response to meet the objective diagnostic 
criteria for the disorder.  The evidence does not establish 
that such an event occurred in this veteran's case.  Without 
such evidence, the diagnosis of PTSD of record, while valid 
for treatment purposes, is inadequate for purposes of 
establishing VA benefits.  In sum, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for the veteran's currently diagnosed PTSD 
is not warranted.

Anxiety Disorder

The veteran's claim has been developed to determine whether 
he has a non-PTSD acquired psychiatric disorder due to his 
service.  The October 2007 VA examination confirmed that his 
symptoms are indicative of anxiety disorder, not otherwise 
specified.  Thus, the question becomes whether this disorder 
is related to his service. 

By way of history, personnel records confirm that the veteran 
enlisted in February 1970.  In June 1970, just prior to 
receiving orders to Vietnam, he failed to return from a two 
week leave pass.  He was absent without leave (AWOL) for a 
period of 13 days.  Shortly after his return, he deployed to 
Vietnam.  

Service medical records confirm that in February 1971, the 
veteran reported to sick call after being in country for 
roughly five months, as he was "beginning to feel like he 
can't stand military life much longer."  An impression of 
"agitated depression" was noted, and the veteran was 
prescribed Librium.  In March 1971, that prescription was 
refilled.  When the veteran underwent his separation 
examination in September 1971, his psychiatric system was 
noted to be normal.  During the course of his RO hearing, the 
veteran was unable to recall any event or reason for seeking 
mental health treatment in service in 1971.  He also 
specifically denied being in combat or experiencing enemy 
attacks while on convoys or on base.  Thus, the February 1971 
treatment is the sole confirmed psychiatric event in service. 

The veteran testified before the undersigned in his Board 
hearing that he did not seek treatment for a psychiatric 
problem until 2003.  Indeed, VA outpatient clinical records 
show that in July 2003, he first entered treatment, 
presenting with complaints of "nightmares, nervousness, and 
stress."  While he reported "vivid memories" of his 
wartime service to the registered nurse in his intake 
assessment, when further questioned by a clinical 
psychologist, the veteran was vague in his descriptions of 
military traumatic experiences, offering only "limited 
descriptions which contained little detail."  Specifically, 
he stated that his most extreme life experiences were being 
mugged and sustaining a broken leg (while a civilian); doing 
"dangerous duty" in service, and having a fear of being 
harmed while in service.  Referable to a diagnosis, the 
clinical psychologist indicated that she was unable to render 
a diagnosis of PTSD based on these symptoms.  No other 
diagnosis was noted.

In September 2003, a physician examined the veteran, 
reviewing his current symptoms.  The veteran also reported by 
way of history that in the military, he had not seen combat 
but had "observed a few accidents" while working as a 
mechanic.  The physician rendered a PTSD diagnosis, without 
reference to any military event or experience.  This 
diagnosis was carried forward in the outpatient clinical 
records, which on the whole show treatment for varying 
degrees of sleep disturbances and a depressed mood.  For 
example, in September 2003, the veteran reported poor sleep; 
however, earlier in the evaluation he indicated that he slept 
from 2:00 or 3:00 in the morning until 1:00 or 2:00 in the 
afternoon, thus getting at a minimum, ten hours of sleep per 
night.  Other records show that when taking medication, the 
veteran was largely asymptomatic.  See, e.g., progress notes 
dated in July and December 2004 and March 2005.  

At the October 2007 VA examination, the veteran described his 
military experience by reporting the period of AWOL prior to 
deployment to Vietnam.  He also reported witnessing incidents 
in country where trucks ran over civilians.  He specifically 
denied having handled dead bodies, or his base having been 
attacked by mortar fire.  Relative to his current symptoms, 
the veteran indicated that he had trouble sleeping, had 
nightmares, and was jumpy. 

Based on the review of the claims file and the clinical 
examination, the psychiatrist rendered a diagnosis of anxiety 
disorder, not otherwise specified, noting that some but not 
all features of PTSD were found on exam.  He went further to 
opine that the veteran's current anxiety was not likely 
related to the confirmed instance of treatment in service in 
1971.  He explained that the sentiments expressed in February 
1971, that of agitated depression, were likely the same as 
those feelings that the veteran was having just prior to his 
deployment to Vietnam, which resulted in his AWOL period.  He 
essentially found that at the time, the veteran had a problem 
adjusting to military service, but after leaving the 
military, the adjustment issue resolved.  He concluded that 
the veteran's current anxiety symptoms were different from 
the prior adjustment issue, and as such were not related.

This portion of the opinion is found to be credible and 
probative of the issue of etiology of the veteran's current 
psychiatric disorder.  It was rendered based upon specific 
facts that have been substantiated by the service medical and 
personnel records.  It also provided a rationale for the 
conclusion offered.  There is no competent evidence to the 
contrary of this opinion.  Therefore, the credible evidence 
is against a finding of a nexus between the veteran's anxiety 
disorder and his instance of treatment in service for 
agitated depression.

In the same opinion, and in a December 2007 addendum, the 
psychiatrist further opined that the current anxiety symptoms 
were likely related to the in-service stressors which the 
veteran had reported during the exam in the context of PTSD.  
In reviewing the veteran's report of military history on this 
exam, as well as elsewhere in the file which was reviewed at 
the time of the opinion, those stressors included were 
witnessing people run over by trucks, and recalling mortars 
and rockets landing outside of his base.  For the foregoing 
reasons, this portion of the opinion is not found to be 
credible or probative of the etiological question at issue.

First, and as noted above, the deaths of civilians are not 
able to be confirmed through official channels.  Without 
objective evidence of the veteran witnessing such an 
incident, any opinion relying on it as a precipitating factor 
is not credible, as the factual basis is highly in question.  
Second, relating to the mortar attacks outside the base (he 
specifically indicated there were no attacks on his base), 
the Board again points out that the veteran has not been able 
to provide specific dates regarding his other stressors 
(including the date of the shooting of his friend, discussed 
above).  The legal requirement that an event occurred in 
service, resulting in injury or disease, has thus been 
satisfied.  See 38 C.F.R. § 3.303 (2007).  

Thus, the opinion's reliance on these stressors is afforded 
little probative weight.  This is not to say that the veteran 
is not competent to describe the types of feelings he 
experienced while in service.  Indeed, he is.  However, 
absent evidence of combat service, his lay testimony is not 
sufficient to establish an event in service on which service 
connection may be based.  See 38 U.S.C.A. § 1154(b) (West 
2002).

As discussed above, the veteran further testified under oath 
that he did not undergo attacks on his convoy when off base, 
nor was his base ever attacked.  His opinion that just being 
in Vietnam is enough to warrant service connection is 
contrary to the governing regulations for service connection.  

Referable to the veteran's post-service history, the record 
shows that he did not seek treatment for any psychiatric 
disorder until nearly thirty years after his separation from 
service.  When he did enter regular treatment, his 
recollection of his service was consistently noted to be 
vague and devoid of detail.  The outpatient clinical records 
do not speak to any particular in-service problems.  

Lastly, the opinion of record finding a link between his 
current anxiety disorder and service is not found to be 
credible, as it is based entirely on unsubstantiated 
information.  VA has no duty to seek additional medical 
opinion on the issue, as there is no evidence of a specific 
event in service.  See 38 C.F.R. § 3.159(c) (4) (2007); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In 
all, the preponderance of the evidence is found to be against 
the veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Service connection for the 
veteran's anxiety disorder must be denied, as it was first 
manifested many years after the veteran's service and the 
credible evidence does not show that it is medically related 
to that service. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for anxiety disorder, not 
otherwise specified, is denied.


____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


